DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered as follows.
Applicant argues that the rejection of Claim 1 and 10 under 35 USC 103 should not be maintained in view of “Perreault describes a prevention algorithm to prevent potential collisions between the robot 14 and an object in the bin or the walls of the bin. In contrast, amended claim 1 is directed towards performing an action after the collision has already happened. For instance, amended claim 1 discloses executing program instructions to determine whether the stoppage is caused by a collision of the robot and in response to determining that the stoppage is caused by the collision of the robot: executing program instructions to restart the robot and set a crash flag. It is respectfully submitted that the cited portions of Perreault discussing collision prevention (e.g., stopping the robot's motion to prevent it from damaging the overlapping object or the gripper 16) fail to disclose or suggest determining whether a stoppage is caused by a collision of the robot (e.g., stopping the robot after the robot has a collision with an object) much less performing actions such as executing program instructions to restart the robot and set a crash flag in response to determining that the stoppage is caused by the collision of the robot, as recited in amended claim 1.” However, Perreault teaches in Col 9 Line 31-33 as the robot 14 moves to reach and grasp the object, it may hit the overlapping object. and Col 9 Line 41 In step 138, if a collision or an imminent collision is detected. Therefore, the arguments are moot.
Applicant argues “Merk still fails to disclose or suggest that in response to determining that the stoppage is not caused by the collision of the robot: executing program instructions to determine a cause of the stoppage of the robot, as recited in amended claim 1. In other words, it is respectfully submitted that Merk's pre-startup process of checking deviations of actual values to tolerance limits fails to disclose or suggest determining that the stoppage is not caused by the collision of the robot and executing program instructions in response to this determination.” However, Merk teaches in Figure 5 that S5-S13 are the cause for stopping the robot in S15. Therefore, the arguments are moot.
Applicant argues that the rejection of Claim 17 under 35 USC 103 should not be maintained because “It is factually incorrect that Fortenbery discloses a varying radius. In contrast, Fortenbery discloses that the "radius of curvature 113 of the upwardly curved downstream wall is between about 2 to 6 feet. A preferred embodiment has a radius of curvature 113 of about 5 feet. Fortenbury does not say that that the radius varies between 2-6 feet on the same curved part. Fortenbury discloses only a single radius that is selected from a range of between 2 to 6 feet with a preferred radius of 5 feet. None of the other cited documents supply the deficiency.” However, In one embodiment of Fortenbery the preferred radius is 5 feet but Fig. 6 of Fortenbery teaches a transition zone funnel. A funnel would have a varying radius of curvature along the conic axis from the top portion to the bottom portion. Therefore, the argument is moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 7313464 B1) in view of Merk (US 8219245 B2)
In Claim 1, Perreault teaches A method for operating a robot, comprising (Abstract: A method for picking up objects randomly arranged in a bin using a robot): 
executing program instructions to determine that a robotic control program being executed on a robotic controller to operate the robot has been stopped (Fig. 1 element 28 robot controller Col 9 Lines 33-34 The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16.); 
executing program instructions to determine whether the stoppage is caused by a collision of the robot (Col 9 Lines 17-20 and Lines 31-34 In step 136, as the robot moves, a potential collision between the robot 14 and any object in the bin or between the robot 14 and the walls 13 of the bin is detected. And then, as the robot 14 moves to reach and grasp the object, it may hit the overlapping object. The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16.); 
in response to determining that the stoppage is caused by the collision of the robot:
executing program instructions, to restart the robot and set a crash flag (Col 9 Lines 31-34 as the robot 14 moves to reach and grasp the object, it may hit the overlapping object. The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16. Fig. 2 element 138 yes decision of collision detected. Fig. 2 flowchart returns to element 102); 
executing program instructions, in response to the crash flag being set, to request a new target object from a vision system (Fig. 2 element 138 yes decision of collision detected. Fig. 2 flowchart returns to element 102 Col 6 Lines 62-64 In step 102, a 3D image of the contents of the bin 12 is acquired using the vision system 20.); and 
executing program instructions, in response to the crash flag being set, to resume normal robotic operation using the robotic control program. (Fig. 2 element 138 yes decision of collision detected. Fig. 2 flowchart returns to element 102 Col 3 Lines 46-47 FIG. 2 is a flow chart illustrating a method for picking up objects in the bin using the robot) 
Perreault does not expressly disclose, but Merk discloses in response to determining that the stoppage is not caused by the collision of the robot: (Fig. 5 element S5-S13) 
executing program instructions, to determine a cause of the stoppage of the robot; and (Col 3 Lines 3-14 If a deviation of the actual values from the set values outside of set tolerance limits is detected, the system is stopped within a defined safety space. the tolerance limits are determined by including predetermined tolerance ranges of individual functional elements, such as motors, brakes or weight balance systems. In this case, set values in the form of an ideal path curve of the robot motion within the framework of a computer simulation, such as an emergency stop simulation, can be calculated, in which parameters, such as Velocity, acceleration, load and robot position are taken into consideration) 
resolving, when the stoppage is determined to be unrelated to a collision of the robot, the cause of the stoppage of the robot and resuming, upon resolution of the cause, normal robotic operation; (Fig. 5 element S13 Deviation from path, no decision goes to element S14 Safe operation or yes decision goes to element S15 stop robot)
In this way, the system of Merk includes an articulated arm robot (Fig. 1 element 1) and monitoring sensors (Fig. 3 element 11.1) with a flowchart (Fig. 5) for monitoring the motions of the robot.  Like Perreault, Merk is concerned with overcoming problems with the motion of the robot and resuming safe operations.
Therefore, from these teaching of Perreault and Merk, one of ordinary skill in the art at the time of the filing was made would have found it obvious to apply the teachings of Merk to the system of Perreault since doing so would enhance the system by increasing the robots method of operation.
In Claim 8, Perreault teaches wherein the program instructions to determine that the robotic control program has been stopped (Fig. 1 element 28 robot controller Col 9 Lines 33-34 The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16.), determine whether the stoppage is caused by the collision of the robot (Col 9 Lines 17-20 and Lines 31-34 In step 136, as the robot moves, a potential collision between the robot 14 and any object in the bin or between the robot 14 and the walls 13 of the bin is detected. And then, as the robot 14 moves to reach and grasp the object, it may hit the overlapping object. The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16), request the new target object from the vision system (Fig. 2 flowchart returns to element 102 Col 6 Lines 62-64 In step 102, a 3D image of the contents of the bin 12 is acquired using the vision system 20. Col 6 Line 67 – Col 7 Lines 1-3 In step 104, objects to be picked up that are visible on the images are identified by the image processing unit 26 and a list of recognized objects is provided.), and resume the normal robotic operation are executed without human intervention. (Col 1 Lines 7-8 The invention relates to the automated picking up of objects using a robot. Fig. 2 flowchart returns to element 102 Col 6 Lines 62-64 In step 102, a 3D image of the contents of the bin 12 is acquired using the vision system)
Claims 2, 5, 7, 10, 12, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 7313464 B1) in view of Merk (US 8219245 B2) in further view of Theobald (US 10040194 B1).
In Claim 2, Perreault teaches wherein stoppage of a motion of the robot occurs immediately upon detection of the collision. (Col 9 Lines 17-20 and Lines 31-34 In step 136, as the robot moves, a potential collision between the robot 14 and any object in the bin or between the robot 14 and the walls 13 of the bin is detected. And then, as the robot 14 moves to reach and grasp the object, it may hit the overlapping object. The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16.) 
Perreault does not expressly disclose, but Theobald discloses and wherein the method further comprises determining, in response to the request for the new target object, a number of picks of target objects within a picking bin by the robot that have occurred, (Col 3 Lines 38-40 the mechanism 10 may be tasked to pick a desired number of items from a first container such as a box 18 or 20.) and based on the determined number of picks, determining whether to a capture an image of the target objects remaining in the picking bin, the captured image being used in connection with obtaining information for the new target object. (Col 4 Lines 13-15 The sensor system 30 may include any type of sensor device that can gather information regarding the number of items grasped by the mechanism 10. Col 4 Lines 20-25 The sensor system 30 may also include global positioning system (GPS) sensors, 3D cameras (e.g., LIDAR), infrared cameras, stereoscopic cameras, inertial sensors, odometric sensors, radar, electro-acoustic transducers (microphones), or other types of devices that assist the mechanism 10 in surveying and navigating within its environment.)
In this way, the system of Theobald includes a robotic arm (Fig. 1 element 10) and sensor system (Fig. 2 element 30) for picking a desired amount of items out of a container.  Like Perreault, Theobald is concerned with using a robot and a camera to pick objects out of a bin.
Therefore, from these teaching of Perreault and Theobald, one of ordinary skill in the art at the time of the filing was made would have found it obvious to apply the teachings of Theobald to the system of Perreault since doing so would enhance the system by having a vision system determine a desired number of items in a container to be picked.
In Claim 5, Perreault teaches wherein the collision occurred in a picking bin, further comprising executing program instructions to move the robot out of the picking bin prior to resuming normal operation. (Col 9 Lines 41-43 In step 138, if a collision or an imminent collision is detected, the robot 14 is moved back, out of the bin 12, in 140.)
In Claim 7, Perreault teaches further comprising executing program instructions to direct the vision system to return the new target object to the robotic controller in response to executing the program instructions to request the new target object. (Fig. 2 flowchart returns to element 102 Col 6 Lines 62-64 In step 102, a 3D image of the contents of the bin 12 is acquired using the vision system 20. Col 6 Line 67 – Col 7 Lines 1-3 In step 104, objects to be picked up that are visible on the images are identified by the image processing unit 26 and a list of recognized objects is provided.)
In Claim 10, Perreault teaches A system for operating a robot, comprising: (Abstract: A method for picking up objects randomly arranged in a bin using a robot) 
a controller configured to: (Fig. 1 robot controller 28)
execute program instructions of a robotic control program to perform an action with the robot within a picking bin(Fig. 1 element 28 robot controller Col 9 Lines 17-20 and Lines 31-34 In step 136, as the robot moves, a potential collision between the robot 14 and any object in the bin or between the robot 14 and the walls 13 of the bin is detected. And then, as the robot 14 moves to reach and grasp the object, it may hit the overlapping object. The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16); 
execute program instructions to determine whether the stoppage is caused by a collision of the robot (Fig. 2 element 138 yes decision of collision detected); 
in response to determining that the stoppage is caused by the collision of the robot:
execute program instructions, to stop the execution of the robot control program (Col 9 Lines 31-34 as the robot 14 moves to reach and grasp the object, it may hit the overlapping object. The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16. Fig. 2 element 138 yes decision of collision detected.); 
execute program instructions to set a crash flag and (Fig. 2 element 138 yes decision of collision detected); 
execute program instructions to, in response to the crash flag being set, restart the robotic control program and request a new target object from a vision system (Fig. 2 flowchart returns to element 102 Col 6 Lines 62-64 In step 102, a 3D image of the contents of the bin 12 is acquired using the vision system 20.); 
execute program instructions to resume normal robotic operation using the robotic control program. (Col 6 Line 67 – Col 7 Lines 1-3 In step 104, objects to be picked up that are visible on the images are identified by the image processing unit 26 and a list of recognized objects is provided)
Perreault does not expressly disclose, but Merk discloses in response to determining that the stoppage is not caused by the collision of the robot:
execute program instructions, to determine a cause of the stoppage of the robot (Col 3 Lines 3-14 If a deviation of the actual values from the set values outside of set tolerance limits is detected, the system is stopped within a defined safety space. the tolerance limits are determined by including predetermined tolerance ranges of individual functional elements, such as motors, brakes or weight balance systems. In this case, set values in the form of an ideal path curve of the robot motion within the framework of a computer simulation, such as an emergency stop simulation, can be calculated, in which parameters, such as Velocity, acceleration, load and robot position are taken into consideration); and 
resolve, the cause of the stoppage of the robot and resuming, upon resolution of the cause, normal robotic operation. (Fig. 5 element S13 Deviation from path, no decision goes to element S14 Safe operation or yes decision goes to element S15 stop robot)
In this way, the system of Merk includes an articulated arm robot (Fig. 1 element 1) and monitoring sensors (Fig. 3 element 11.1) with a flowchart (Fig. 5) for monitoring the motions of the robot.  Like Perreault, Merk is concerned with overcoming problems with the motion of the robot and resuming safe operations.
Therefore, from these teaching of Perreault and Merk, one of ordinary skill in the art at the time of the filing was made would have found it obvious to apply the teachings of Merk to the system of Perreault since doing so would enhance the system by increasing the robots method of operation.
Perreault does not expressly disclose, but Theobald discloses determine, in response to the request for the new target object, a number of picks of target objects within the picking bin by the robot that have occurred, (Col 3 Lines 38-40 the mechanism 10 may be tasked to pick a desired number of items from a first container such as a box 18 or 20.) and based on the determined number of picks, determining whether to a capture an image of the target objects remaining in the picking bin, the captured image being used in connection with obtaining information for the new target object; (Col 4 Lines 13-15 The sensor system 30 may include any type of sensor device that can gather information regarding the number of items grasped by the mechanism 10. Col 4 Lines 20-25 The sensor system 30 may also include global positioning system (GPS) sensors, 3D cameras (e.g., LIDAR), infrared cameras, stereoscopic cameras, inertial sensors, odometric sensors, radar, electro-acoustic transducers (microphones), or other types of devices that assist the mechanism 10 in surveying and navigating within its environment.)
In this way, the system of Theobald includes a robotic arm (Fig. 1 element 10) and sensor system (Fig. 2 element 30) for picking a desired amount of items out of a container.  Like Perreault, Theobald is concerned with using a robot and a camera to pick objects out of a bin.
Therefore, from these teaching of Perreault and Theobald, one of ordinary skill in the art at the time of the filing was made would have found it obvious to apply the teachings of Theobald to the system of Perreault since doing so would enhance the system by having a vision system determine a desired number of items in a container to be picked.
In Claim 12, Perreault teaches wherein the collision occurred in the picking bin, and wherein the controller is further configured to execute program instructions to move the robot out of the picking bin prior to resuming normal operation. (Col 9 Lines 41-43 In step 138, if a collision or an imminent collision is detected, the robot 14 is moved back, out of the bin 12, in 140)
In Claim 14, Perreault teaches wherein the controller is further configured to execute program instructions to direct the vision system to return the new target object to the robotic controller in response to executing the program instructions to request the new target object. (Fig. 2 flowchart returns to element 102 Col 6 Lines 62-64 In step 102, a 3D image of the contents of the bin 12 is acquired using the vision system 20. Col 6 Line 67 – Col 7 Lines 1-3 In step 104, objects to be picked up that are visible on the images are identified by the image processing unit 26 and a list of recognized objects is provided)
In Claim 15, Perreault teaches wherein the program instructions to determine whether the stoppage is caused by the collision of the robot(Fig. 2 element 138 yes decision of collision detected); stop the execution of the robot control program (Col 9 Lines 31-34 as the robot 14 moves to reach and grasp the object, it may hit the overlapping object. The robot 14 should then stop its motion to prevent it from damaging the overlapping object or the gripper 16); set the crash flag (Fig. 2 element 138 yes decision of collision detected); request the new target object from the vision system (Col 6 Lines 62-64 In step 102, a 3D image of the contents of the bin 12 is acquired using the vision system 20.); and resume the normal robotic operation using the robotic control program are all executed without human intervention. (Col 1 Lines 7-8 The invention relates to the automated picking up of objects using a robot. Col 6 Line 67 – Col 7 Lines 1-3 In step 104, objects to be picked up that are visible on the images are identified by the image processing unit 26 and a list of recognized objects is provided)
In Claim 16, Perreault teaches wherein the executing program instructions to resume the normal robotic operation using the robotic control program are performed responsive to the crash flag being set. (Fig. 2 element 138 yes decision of collision detected, flowchart returns to element 102. Col 6 Lines 62-64 In step 102, a 3D image of the contents of the bin 12 is acquired using the vision system 20. Col 6 Line 67 – Col 7 Lines 1-3 In step 104, objects to be picked up that are visible on the images are identified by the image processing unit 26 and a list of recognized objects is provided)
Claim 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 7313464 B1) in view of Merk (US 8219245 B2) in further view of Theobald (US 10040194 B1) in further view of Mattern (US 20140154036 A1).
In Claim 6, Perreault fails to teach, but Mattern teaches further comprising executing program instructions to move the robot to a home position prior to resuming normal operation. ([0245] the system is in a base state in step 110. In step 111, the attempt of picking then takes place. Fig 24 element 110 Robot at home position, element 125 collision recognized, element 126 return home position)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Perreault with the teachings of Mattern because it facilitates having the robot move to a home position prior to resuming normal operation.
In Claim 13, Perreault fails to teach, but Mattern teaches wherein the controller is further configured to execute program instructions to, in response to the crash flag being set, move the robot to a home position prior to resuming normal operation. ([0245] the system is in a base state in step 110. In step 111, the attempt of picking then takes place. Fig 24 element 110 Robot at home position, element 125 collision recognized, element 126 return home position)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Perreault with the teachings of Mattern because it facilitates having the robot move to a home position prior to resuming normal operation in response to the crash flag.
Claims 17, 18, and 21-25 is rejected under 35 U.S.C. 103 as being unpatentable over Fortenbery (US 6050390) in view of Wellman (US 2016/0167227 A1) in further view of MacWilliams (US 4508204 A).
In Claim 17, Fortenbery teaches a logistics chute that extends from a top portion to a bottom portion and structured to permit packages to be gravity fed along a base of the chute from the top portion to the bottom portion (Col 6 Lines 32-36 The inlet is substantially flat to receive the package from the conveyor. The velocity imparted upon the package as it exits the tilting tray is such that the package will slide through the inlet as it continues moving away from the conveyor. Fig. 6 the inlet ( element 110) to the outlet (element 114) of the transitional zone funnel (element 14)) the logistics chute including a first lateral side and a second lateral side that bound the logistics chute from the top portion to the bottom portion (Fig. 6 element 112 Upwardly inclined downstream walls from the inlet ( element 110) to the outlet (element 114) of the transitional zone funnel (element 14)), the logistics chute further including a first rounded corner that extends from the base to the first lateral side (Fig. 6 Col. 6 Line 62 The radius of curvature 113 of the upwardly curved downstream wall), the base being tapered from the top portion to the bottom portion of the logistics chute (Fig. 6 element 110 inlet, element 114 outlet of the transitional zone funnel (element 14). Col 6 Line 67 – Col 7 Lines 1-3 The width of the outlet is larger than the package but smaller than the transitional zone funnel inlet acting to further funnel the package away from the conveyor.) wherein at least a portion of the first rounded corner between the top portion and the bottom portion includes varying radii of curvature. (Col. 6 Line 62 The radius of the curvature element 113 of the upwardly curved downstream wall is between 2 to 6 feet.)
 Fortenbery does not expressly disclose gravity fed, but MacWilliams discloses a logistics chute that extends from a top portion to a bottom portion and structured to permit packages to be gravity fed along a base of the chute from the top portion to the bottom portion (Col Lines a chute for gravity feeding a plurality of like-components to a pick-up station of a robotic controlled arm for subsequent access and pick-up during automatic assembly operations)
In this way, the system of MacWilliams includes gravity feeding components (element 1) using a chute (Fig. 1-3) for a robot arm to pick up.  Like Fortenbery, MacWilliams is concerned with moving components using a chute.
Therefore, from these teaching of Fortenbery and MacWilliams, one of ordinary skill in the art at the time of the filing was made would have found it obvious to apply the teachings of MacWilliams to the system of Fortenbery since doing so would enhance the system by gravity feeding the components from the top to the bottom of the chute.
Fortenbery does not expressly disclose, but Wellman discloses An apparatus comprising: a logistics chute that extends from a top portion to a bottom portion and structured to permit packages to be gravity fed along a base of the chute from the top portion to the bottom portion at which a robot grasps one or more of the packages that are positioned at the bottom portion ([0095] FIG. 12 illustrates several components of an inventory system with which a robotic arm 1212 can interact. The robotic arm 1212 can move inventory items 1240 to or from…conveyance mechanisms 1248 (such as spirals or other conveyors, chutes, or ramps))
In this way, the system of Wellman includes a robot arm (element 1212) using a chute (Fig. 12 element 1248) for a robot arm to pick up inventory items.  Like Fortenbery, Wellman is concerned with moving components using a chute.
Therefore, from these teaching of Fortenbery and Wellman, one of ordinary skill in the art at the time of the filing was made would have found it obvious to apply the teachings of Wellman to the system of Fortenbery since doing so would enhance the system having a robot move inventory from the top to the bottom of the chute. 
In Claim 18, Fortenbery teaches which further includes a second rounded corner that extends from the base to the second lateral side. (Fig. 6 Col. 6 Line 62 The radius of curvature 113 of the upwardly curved downstream wall)
In Claim 21, Fortenbery teaches wherein the first rounded corner includes a radius of curvature between 3-5 inches. (Col. 6 Line 62 The radius of the curvature element 113 of the upwardly curved downstream wall is between 2 to 6 feet.) Fortenbery teaches wherein the first rounded corner includes a radius of curvature between 2 to 6 feet. Fortenbery does not teach radius is between 3-5 inches.
However, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Fortenbery with radius between 3-5 inches because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05)
In Claim 22, Fortenbery teaches wherein the second rounded corner includes a radius of curvature between 3-5 inches. (Col. 6 Line 62 The radius of the curvature element 113 of the upwardly curved downstream wall is between 2 to 6 feet.) Fortenbery teaches wherein the second rounded corner includes a radius of curvature between 2 to 6 feet. Fortenbery does not teach radius is between 3-5 inches.
However, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Fortenbery with radius between 3-5 inches because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05)
In Claim 23, Fortenbery teaches wherein the base is flat in a direction from the top portion to the bottom portion of the logistics chute. (Fig. 6 element 110 the inlet is flat)
In Claim 25, Fortenbery teaches wherein the first lateral side and second lateral side are configured to converge toward one another as the respective first lateral side and second lateral side extend from the top portion to the bottom portion of the logistics chute such that a width of the logistics chute between the first and second lateral sides at the top portion is larger than a width of the logistics chute between the first and second lateral sides at the bottom portion. (Fig. 6 elements 112 Upwardly inclined downstream walls element. Col 6 Line 67 – Col 7 Lines 1-3 The width of the outlet is larger than the package but smaller than the transitional zone funnel inlet acting to further funnel the package away from the conveyor.)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fortenbery (US 6050390 A) in view of Wellman (US 2016/0167227 A1) in further view of MacWilliams (US 4508204 A) in further view of Fowler (US 20140260496 A1).
In Claim 24, Fortenbery fails to teach, but Fowler teaches wherein the base is curved in a direction from the top portion to the bottom portion of the logistics chute. (Fig. 3 element 20 chute assembly with a curved base)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Fortenbery with the teachings of Fowler because it facilitates having a base that is curved from the top to the bottom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.T./Examiner, Art Unit 3664         
                                                                                                                                                                                            /KHOI H TRAN/
Supervisory Patent Examiner, Art Unit 3664